Pee Curiam,
We are of opinion that substantial justice has been reached in this case, and in the proper way. - It is very evident that the alleged will was not the will of Moses Reynolds, the testator. It was prepared by the scrivener by the direction of John Swails, one of the two beneficiaries named in the will. The scrivener and the testator were not brought together. The testator therefore cannot be said to have had anything to do with its preparation, or to have given any direction respecting it. It is true, it was read to him béfore he affixed his mark, and a few days prior to his death. Under such circumstances, there ought to be clear evidence that he had an intelligent understanding of its contents, and that he knew what disposition he was making of his property: Yardley v. Cuthbertson,108 Pa. 395. The case lacks this essential feature, and the jury have found that at that time he had not testamentary capacity. It is true, some of the evidence bearing upon this question was objected to on the part of the plaintiff, and its admission assigned as error. We cannot say it was improper to receive it. The will was executed on January 12, 1891. The testator died on the 21st *263day of the same month. The question at issue was the condition of the testator’s mind on the day the will was written, and under all the authorities evidence of its condition at a time near that date would be some evidence as to its condition at that time.
It was further contended that some of the witnesses had been permitted to testify as to the condition of the testator’s mind, without having first stated sufficient facts to base their opinion upon. It must not be overlooked, however, that the witnesses referred to were his neighbors, who had known him for many years, and who had been in the habit of visiting him. They were acquainted with his former condition, and could mark the change at the time of their interview with him. The testator was suffering from a cancer in the neck, and the witnesses describe him as lying in a kind of stupor; not able to carry on a conversation, and, in their opinion, not competent to make a will, or to do any kind of business. We are of opinion the evidence was properly received.
Judgment affirmed.